UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


BONWORTH, INC.,

                              Plaintiff and Counterclaim-              17 Civ. 9712 (PAE)
                              Defendant,
                                                                             ORDER
                        -v-

 RUNWAY 7 FASHIONS, INC.,

                              Defendant and Counterclaim-
                              Plaintiff.


PAUL A. ENGELMAYER, District Judge:

       On December 11, 2017, Bonworth, Inc. ("Bonworth") brought this action against

Runway 7 Fashions, Inc. ("Runway") alleging breach of contract arising from several purchase

orders for the sale of garments by Runway to Bonworth. Dkt. 1. On January 10, 2018, Runway

filed an answer and counterclaims, alleging that Bonworth, not Runway, had breached the

parties' agreements. Dkt. 7. In January 2019, after discovery had concluded, the parties cross-

moved for summary judgment. Dkts. 37, 42. On July 16, 2019, the Court issued an opinion and

order resolving those motions. Dkt. 62. As to Bonworth's claims, the Court held that genuine

disputes of material fact precluded summary judgment. Id. at 11-14. As to Runway's

counterclaims, the Court granted its motion, solely as to liability, on its claim that Bonworth had

failed to make payment on 10 purchase orders under which Bonworth had accepted goods

delivered to it by Runway. Id. at 15-16. The Court, however, held that genuine disputes of

material fact precluded summary judgment on Runway's claims arising from several canceled

purchase orders related to goods that Runway had produced but not delivered to Bonworth. Id.

at 16-23.
       On July 22, 2019, the parties filed a letter stating that Bonworth was exploring the

possibility of filing for bankruptcy. Dkt. 63. On August 12, 2019, Bonworth's counsel moved to

withdraw on the basis that counsel had lost all contact with Bonworth and Bonworth had failed

to pay counsel for their services. Dkt. 65. On August 13, 2019, the Court gave Bonworth two

weeks in which to retain new counsel, during which time it held counsel's motion to withdraw in

abeyance. Dkt. 66. If successor counsel failed to appear, the Court stated it intended to grant

counsel's motion to withdraw, and directed Runway to move for default judgment against Bonworth

by September 3, 2019. Id. (citing Lattanzio v. COMTA, 481 F.3d 137, 139 (2d Cir. 2007) ("[A]

layperson may not represent a separate legal entity such as a corporation.")). On September 3,

2019, the parties notified the Court that Bonworth had filed for Chapter 11 bankruptcy, which

automatically stayed proceedings in this case, and prevented Runway from filing a motion for a

default judgment. Dkt. 68. The same day, the Court formally stayed this case and directed the

parties to submit status reports on the progress of Bonworth' s bankruptcy proceedings every 90

days, which they failed to do. Dkt. 69.

       On February 19, 2021, Runway notified the Court that it expected the bankruptcy

proceedings to resolve, and the automatic stay that applied to this case to lift, in March 2021.

Dkt. 70. The same day, the Court directed the parties to file a joint status report by March 24,

2021. Dkt. 71. On February 23, 2021, Bonworth's counsel filed a letter renewing their request

to withdraw from this action, citing their inability to establish contact with any representatives at

Bonworth and the death ofBonworth's lead counsel, which had occasioned the dissolution of the

law firm representing Bonworth. Dkt. 72. On February 24, 2021, the Court granted that motion,

and because "a corporate entity may not represent itself pro se in federal court," directed Runway

to move for a default judgment. Dkt. 73. The Court warned Bonworth that "absent the



                                                  2
appearance of successor counsel" by March 10, 2021, the Court would be required, on proper

motion and showing by Runway 7, to enter a default judgment in favor of Runway 7." Id. at 2.

The Court further directed Bonworth's withdrawing counsel to serve a copy of that order on both

Bonworth and its bankruptcy counsel. Id. The next day, counsel filed an affidavit attesting to

such service. Dkt. 74.

       On April 1, 2021, after the parties failed to submit any status report by March 24, 2021,

and Runway did not move for a default judgment after March 10 had passed and no successor

counsel had appeared on Bonworth's behalf, the Court issued an order to show cause. Dkt. 75.

On April 2, 2021, Runway responded, stating that Bonworth' s bankruptcy proceeding had not

yet been formally dismissed, that the automatic stay thus remained in place, and that Runway

was therefore unable to file a motion for default judgment. Dkt. 76. The same day, the Court

adjourned the deadline for Runway to so move, and directed it to notify the Court within a week

of the dismissal ofBonworth's bankruptcy proceedings. Dkt. 77. On April 12, 2021, Runway

notified the Court that Bonworth's bankruptcy case had been dismissed, and that the automatic

stay had lifted, on April 9, 2021. Dkt. 78.

       On April 19, 2021, Runway moved for a default judgment against Bonworth, and filed

supporting declarations by Ahmed A. Massoud, Esq., and Victoria Regensberg, with attached

exhibits. Dkt. 81. The same day, Runway served Bonworth with that motion and supporting

papers by first-class mail. Dkt. 81-4. On April 28, 2021, the Court issued an order observing

that Runway's motion papers were in good order and notifying the parties that, in light of the

current public-health conditions, it intended to resolve Runway's motion on the papers. Dkt. 82.

The Court instructed that if Bonworth wanted to oppose that motion, it had to retain counsel and

do so by May 12, 2021. Id. at 2. The Court also directed that Runway serve that order on



                                                3
Bonworth, which Runway did the next day by first-class mail. Dkt. 83. To date, no successor

counsel has appeared on Bonworth's behalf, and Bonworth has not filed any opposition to

Runway's motion for default judgment.

       The Court has reviewed Runway's motion for default judgment and supporting papers

pursuant to Federal Rule of Civil Procedure 55(b)(2). Because proof of service of the motion for

default judgment and the Court's prior orders has been filed, no counsel has appeared for Bonworth,

Bonworth has failed to file any opposition to Runway's motion for default judgment, Bonworth

has failed to pursue this case, and Runway has proffered evidence sufficient to support their

claims, the Court enters a default judgment for Runway against Bonworth. Specifically, the

Court grants a default judgment dismissing Bonworth's claims and dismissing Bonworth's

affirmative defenses, and grants a default judgment, solely as to liability, in favor of Runway on

Runway's counterclaims against Bonworth.

       The Court, by separate order, will commission an inquest into damages. Runway is

directed to serve a copy of this order on Bonworth and to file proof of such service on the docket

by June 14, 2021.

       The Court respectfully directs the Clerk of Court to terminate the motion pending at

Dkt. 81.

       SO ORDERED.


                                                             Paul A. Engelmayer iJ        1

                                                             United States District Judge


Dated: June 8, 2021
       New York, New York




                                                 4
